 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 

 
EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is effective as of 1st day of
January, 2007, between Mendocino Brewing Company, Inc., 1601, Airport Road,
Ukiah, CA 95482 ("Company") and Mr.Yashpal Singh ("Executive")
 
WITNESSETH


WHEREAS, Executive possesses professional qualifications, experience and
detailed knowledge of the company's business; and


WHEREAS, company recognizes Executive's importance to the growth and success of
Company and desires to assure Executives contributions and to compensate him in
a manner which it has determined will reinforce and encourage his continued
attention and dedication; and


WHEREAS Company is desirous of extending the employment agreement entered as of
May 1, 1999 with the Executive; and


WHEREAS Executive is desirous of committing himself to continue to serve Company
on the terms herein provided; and


NOW, THEREFORE, in consideration of forgoing and of the respective covenants and
agreements of the parties herein contained, the parties hereto hereby agree as
follows:
 
1)    EMPLOYMENT
 
a)
Company hereby continues to employ Executive for the further period commencing
on January 1, 2007 for a period of four years, unless such employment is sooner
terminated as provided in this Agreement.

 
b)
Executive hereby accepts employment under this Agreement and agrees to devote
all his best efforts and his full time and attention exclusively to the business
and affairs of Company. During the term of this Agreement, Executive shall
report to, and shall perform such duties and responsibilities as may be assigned
to him by the Board of Directors of the Company (“Board”) or such other person
as the Board or Chairman may designate. Company shall retain full direction and
control of the manner, means and methods by which Executive performs the
services for which he is employed hereunder and of the places at which such
services shall be rendered.

 
c)
Executive shall observe and comply with Company's rules and regulations.

 
2) DESIGNATION AND COMPENSATION
 
a)      Designation and Base Salary
The Board in their meeting held on January 14, 2005 unanimously passed a
resolution designating the Executive as President and Chief Executive Officer.
The base salary of the Executive shall be at the annual rate of $189,000 with
effect from January 1, 2007.The salary is payable in accordance with the
Company's standard payoff practices as in effect from time to time, prorated in
any partial year of employment.
 

--------------------------------------------------------------------------------




Executive shall be entitled for an annual salary increase, based on a review of
performance and such increases will be determined by the Board of Directors of
the company in its sole discretion.


b)      Reimbursement
Executive shall be entitled to reimbursement for reasonable travel and other
business expenses incurred in the performance of his duties under this Agreement
in accordance with the general policy of Company, as it may change from time to
time, provided the Executive provides an itemized account together with
supporting receipts for such expenditures in accordance with the requirements
set forth in the Internal Revenue Code of 1986, as amended, and related
regulations, subject to the right of Company at any time to place reasonable
limitations on such expenses thereafter to be incurred or reimbursed.


c)      Withholding
Company shall be entitled to withhold from any compensation paid or payable
hereunder such amounts on account of payroll taxes, income taxes and other
similar matters as are required to be withheld by applicable law.


d)      Medical
Executive and his immediate dependent family members in USA will be provided
full coverage for medical, dental and vision.


e)      Life Insurance
Executive shall be reimbursed for a policy of life insurance for the face value
of $250,000.


f)      Vacation
Executive shall be entitled to five weeks paid vacation in each calendar year.
Vacation can be accrued up to twenty weeks, if not availed. The Company will pay
for business class to & fro Airfare for the Executive and his family to visit
India. Executive shall also be entitled to 4 days each of Sick and Personal
leave per year. Vacation leave is to receive prior formal approval of concerned
officers of the company. In case Executive or his family members are unable to
avail vacation and Airfare in a particular year, then the same can be availed in
any subsequent period.


g)      Bonus Executive shall be entitled up to 10% Bonus, paid annually based
on performance review.


h)      Benefit Plans
Subject to any limitations imposed by applicable law Executive shall be eligible
to participate in all Company employee benefit programs in substantially the
same manner and to substantially the same extent as other company employees.
Executive will be provided with company cars.
 
3) TERMINATION / EXTENSION OF EMPLOYMENT BY THE COMPANY
 
a)
Company may terminate this agreement with or without cause at any time giving
twelve months notice or compensation lieu thereof in lumpsum

 
b)
Executive may terminate this Agreement after giving notice of twelve months.

 
c)
Company may extend the term of Agreement with the written consent of the
Executive four months prior to expiration of this agreement for a minimum period
of one year.

 

--------------------------------------------------------------------------------


 
d)
Company shall provide business class airfare for the Executive and his family to
return to India, in addition to transportation of his belongings from the place
of his residence in USA to the place of his residence in India in event of
completion of term of this Agreement or termination of this agreement on account
of Clause 3(a) or 3(b).



4)  DEATH OF EXECUTIVE
In the event of the death of Executive during the period of his employment
herewith, Executive's salary herewith shall be paid up through the end of next
month in which the date of death occurs. In such an event, as provided in clause
3 d) above the Company will pay for transportation of Executive's belongings and
business class airfare for his family to India.


5)  MISCELLANEOUS


a)
Governing Law This Agreement shall be governed by and constructed according to
the laws of the State of California without regard to the principles thereof
regarding conflict of laws.



b)
Amendment This Agreement may be amended only by a writing signed by Executive
and by Company's Chairman.



c)     Construction
The headings and captions of this Agreement are provided for convenience only
and are intended to have no effect in construing or interpreting this Agreement.
The language in all parts of this Agreement shall be in all cases construed
according to its fair meaning and strictly for or against Company or Executive.


d)     Attorneys' Fees
Should either party hereto, or any heir, personal representative, successor or
assign of either party hereto, resort to litigation or arbitration to enforce
this Agreement, the party or parties prevailing in such litigation or
arbitration to addition to such other relief as may be granted, to recover its
or their reasonable attorneys fees and costs in such litigation from the party
or parties against whom enforcement was sought.


e)     Notices
Any notice, request, consent or approval required or permitted to be given under
this Agreement or pursuant to law shall be sufficient if in writing, and if and
when delivered personally, by facsimile or sent by certified or registered mail,
with postage prepaid, to Executive's residence ( as noted in Company's records
), or to Company's principal executive office, as the case may be.


IN WITNESS WHEREOF, the undersigned have executed this Agreement on the 18th day
of April, 2007.


EXECUTIVE
MENDOCINO BREWING CO., INC.
YASHPAL SINGH
SURY RAO PALAMAND
 
PRESIDENT
 
COMPENSATION COMMITTEE




--------------------------------------------------------------------------------

